Citation Nr: 1720518	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disorder and, if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim of service connection for a right shoulder disorder and, if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim of service connection for a left shoulder disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from November 1976 to June 1977.

These claims come before the Board of Veterans' Appeals (Board) on appeal from April 2003 and May 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO in October 2016.  At the hearing, the VLJ agreed to hold open the record for 90 days, after which the Veteran submitted various private treatment records.

The issues of service connection for a low back disorder and reopened service connection claims for right ankle, right shoulder, and left shoulder/spine of scapula disorders are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2007 Board decision, the Board denied service connection for a right ankle disorder.

2.  Evidence received since the March 2007 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right ankle disorder, and it raises a reasonable possibility of substantiating the underlying claim.

3.  In a March 2005 rating decision, the RO denied service connection for a right shoulder disorder.  The Veteran did not appeal this rating decision, and no new evidence pertinent to this claim was received within one year.

4.  Evidence received since the March 2005 denial relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disorder, and it raises a reasonable possibility of substantiating the underlying claim.

5.  In a June 1977 rating decision, the RO denied service connection for a left shoulder disorder (bursitis, spine of scapula).  The Veteran did not appeal this rating decision.  

6.  Evidence received since the final June 1977 denial relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disorder, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The March 2007 Board decision that denied the Veteran's claim of service connection for a right ankle disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right ankle disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The March 2005 rating decision that denied the Veteran's claim of service connection for a right shoulder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right shoulder disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The June 1977 rating decision that denied the Veteran's claim of service connection for a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West. 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

6.  New and material evidence sufficient to reopen the previously denied claim of service connection for a left shoulder disorder has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

New and Material Evidence Legal Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Right Ankle

The Board notes that the Veteran filed several claims of service connection for his left ankle, which are not at issue here.  Rather he is seeking to reopen service connection for a right ankle disorder.

The Veteran first filed a claim of service connection for a right ankle disorder in February 2002.  In April 2003, VA denied the claim for lack of diagnosis, as service treatment records showed complaints of right heel pain in January 1977, no further treatment for a right ankle condition, no note of defect in the right ankle on discharge, and no treatment or diagnosis for a right ankle condition since service. 

In October 2003, the Veteran filed a notice of disagreement (NOD) with the April 2003 rating decision.  The Veteran was afforded a VA examination of his condition, which showed mild to moderate degenerative changes in the right ankle.  However, the examiner the examiner found no basis upon which to associate the arthritis with service more than 20 years prior.  Thereafter, in a November 2004 statement of the case (SOC), the claim was denied for lack of nexus.  The Veteran then appealed to the Board, and, after remand to obtain Social Security Administration (SSA) records, the Board denied the claim for lack of nexus in March 2007.

The March 2007 Board decision is final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7014; 38 C.F.R. § 20.1100.  An exception is if the Board decision is successfully appealed to the United States Court of Appeals for Veterans Claims (Court).  The Court website reflects that the Veteran may have attempted to appeal the Board decision.  However, the Court website reflects that the appeal was dismissed in August 2007.  Thus, the March 2007 Board decision is final.

In January 2010, the Veteran filed a new claim of service connection for a right ankle disorder.  The only additional evidence as to nexus in the record is the October 2016 Board hearing testimony of the Veteran who, when asked if a doctor had ever discussed his disabilities being related to the in-service injury noted above indicated that doctors had so indicated.

The Board finds that the Veteran's statement is new and material evidence because, although the Board would afford such statement very little evidentiary weight, if any, given the context of the testimony provided, lay persons are competent to state what a doctor has told them.  Further, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  See Justus, 3 Vet. App. at 513.  Given these basic principles of veterans law, the Veteran has met the low hurdle to reopen service connection for a right ankle disorder.  See Shade, 24 Vet. App. at 118.

Accordingly, the previously denied right ankle service connection is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will further be addressed in the remand section.

Right Shoulder 

With regard to the right shoulder, the Veteran first filed a claim of service connection specifically mentioning the right shoulder in March 2004.  At that time, he stated that he disagreed with the denial of that claim, but a right shoulder claim had not yet been adjudicated.  Also at that time, private treatment records through October 9, 2003 showed the Veteran was under treatment for chronic impingement syndrome of the right shoulder with possible rotator cuff tear.  As a result, in a February 2005 rating decision, VA denied service connection because for lack of a nexus.  The Veteran was also notified of the denial in February 2005.  Thereafter, additional evidence regarding his treatment for the right shoulder disorder was received, and the claim was readjudicated in March 2005, with the Veteran receiving notice of the denial by letter later that month.  No additional evidence of statement from the Veteran regarding the right shoulder disorder was received within one year.  The Veteran did not appeal the decision.  Thus, the March 2005 raring decision is final as to the denial of service connection for a right shoulder disorder.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Similar to the right ankle claim, the only additional evidence as to nexus in the record is the October 2016 Board hearing testimony of the Veteran who, when asked if a doctor had ever discussed his disabilities being related to the in-service injury noted above indicated that doctors had so indicated.  Therefore, for the same reasons, the Board reopens the previously denied claim of service connection for a right shoulder disorder due to the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim will further be addressed in the remand section.

Left Shoulder

Initially, in June 1977, the Veteran filed a claim for left arm pain.  Later in June 1977, VA denied the claim for lack of a current diagnosis.  The disability was characterized as "bursitis, spine of scapula."  The Board finds that this encompasses the scope of the Veteran's then-claimed left arm pain and currently-claimed left shoulder disorder.  In the rating decision, it was noted that in April 1977 after an injury during training the medial end of the Veteran's scapula was found to be tender and was diagnosed with bursitis.  It was also noted that a "profile was issued on 4-4-77 for two weeks."  However, there was no subsequent complaint, diagnosis, or treatment for the condition.  The Veteran was notified of the denial in July 1977.  The Veteran did not appeal the decision.  Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, no further evidence or information regarding this claim was received by VA until a March 1983 claim of service connection for a left shoulder injury.  In September 1985, VA sent the Veteran a letter informing him that no further action on the claim could be taken until new and material evidence not previously considered was received.

The Veteran subsequently filed to reopen the claim of service connection for a left shoulder injury in October 1986, after which, also in October 1986, VA informed the Veteran that they needed his authorization to obtain record of his medical treatment and provided him with VA Form 21-4142 to complete.  He was also informed that, if he did not respond to letter, by providing such authorization or treatment record, his claim would be denied.  No further correspondence was received by VA from the Veteran in pursuit of these claims.  It appears from VA's treatment of these claims that they were considered incomplete or abandoned claims.  See 38 C.F.R. §§ 3.109(a), 3.158.

In February 2002, the Veteran again claimed service connection for a left shoulder disorder.  The claim to reopen was denied (characterized again as bursitis, spine of scapula) in an April 2003 rating decision as no new and material evidence had been submitted.  The Veteran was informed of the denial in an April 2003 letter from VA stating "The claim for service connection for bursitis, spine of scapula remains denied because the evidence submitted is not new and material."

In October 2003, the Veteran noted his disagreement with "the decision of the VA by letter dated April 10, 2003."  The Board finds that the Veteran's statement is an NOD with the April 2003 denial of his claim to reopen service connection for a left shoulder disorder.  However, despite noting his disagreement, no SOC readjudicating this claim was issued at that time.  This was the required next step.  See 38 C.F.R. §§ 19.26, 19.29.  As a result, the appeal stemming from the February 2002 claim remained pending.

Ultimately, an SOC addressing the claim was issued in February 2013.  This cured the procedural defect.  However, the appeal in fact arises from the April 2003 rating decision rather than the May 2010 rating decision.  The Board also notes that, in May 2017, the RO denied a claim of service connection for a left shoulder disorder because the disorder was not present in service.  However, the left shoulder disorder claim is already in appellate status.

Thus, for the left shoulder claim, the Board must look to whether new and material evidence has been submitted since the most recent prior adjudication became final in June 1977.  In this regard, the Veteran was afforded a VA examination of his left shoulder in April 2004, at which mild to moderate degenerative changes in the glenohumeral joint with slight superior migrations in the humerus and glenoid was found.  Further, private treatment records show that the Veteran was diagnosed with left shoulder impingement with probable rotator cuff tear and left shoulder acromioclavicular joint arthritis and has had shoulder surgeries March 2009 and in May 2011.  Further, SSA records were received in June 2006 demonstrating that the Veteran began receiving SSA benefits in part because of left shoulder arthritis which was determined to have onset in July 1998.  Given the new evidence discussed above, as well as other evidence in the record, the claim to reopen a claim service connection for a left shoulder disorder is granted due to the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This reopened claim is also addressed in the remand section.


ORDER

New and material evidence having been received, the claim of service connection for a right ankle disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of service connection for right shoulder disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of service connection for a left shoulder disorder is reopened; the appeal is granted to this extent only.
REMAND

With regard to each claim, the Board finds that the Veteran is entitled to a VA examination and a medical opinion as to nexus is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the claimed low back disorder, the Veteran has been diagnosed with lumbosacral spondylosis without myelopathy in July 2014, and which resulted in back surgeries in 2014.  The Veteran reported that he had been experiencing pain for years prior to the diagnosis.  The Veteran testified that he has had back pain since basic training.  He has also testified that a doctor has told him in the past that his back condition may be related to his service.  Therefore, the Veteran should be afforded a VA examination and a medical opinion should be obtained to determine the nature and etiology of the Veteran's low back disorder.  Id.

So too it is necessary to obtain VA examinations and medical opinions of the Veteran's right ankle and right shoulder disorders.  As noted above, the Veteran has been diagnosed with mild to moderate arthritis in the right ankle and chronic impingement syndrome in the right shoulder.  As noted above, claims of service connection for both have been denied in the past for lack of nexus, but the Veteran has indicated that doctors have told him that such conditions are related to his service.  Thus, it is necessary to afford the Veteran an examination and obtain a medical opinion as to the nature and etiologies of these disorders.  Even though a nexus opinion for the right ankle has been obtained in the past, a new opinion is necessary so that the examiner can consider the additional evidence of record, including the statements of the Veteran.  With regard to the right shoulder, the examiner should consider that, during a December 2011 appointment, the Veteran reported falling and landing on his right shoulder the week prior and in November 2011 reported injuring his right shoulder while falling in the tub.

Finally, the Veteran must be afforded a VA examination of his left shoulder, given that there is now a current diagnosis of left shoulder arthritis, his fall in service, and report that doctors have told him that his condition is related to service.  Id.

Accordingly, these issues are REMANDED for the following actions:

1. Schedule the Veteran for a VA examination(s) in connection with his low back disorder, right shoulder disorder, left shoulder disorder (to include spine of scapula), and right ankle disorder claims, in order to determine the nature and etiology of these claimed disorders.  The entire claims file should be reviewed by the examiner.  All necessary testing should be conducted.

(A) The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disorder had its onset during or within one year of service, or is otherwise related to service, to include on the basis of continuing symptomatology.

(B) The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right shoulder disorder had its onset during or within one year of service, or is otherwise related to service, to include on the basis of continuing symptomatology.

(C) The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the a left shoulder disorder (to include spine of scapula) had its onset during or within one year of service, or is otherwise related to service, to include on the basis of continuing symptomatology.

(D) The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right ankle disorder had its onset during or within one year of service, or is otherwise related to service, to include on the basis of continuing symptomatology.

A complete rationale or explanation should be provided for each opinion reached.  The examiner should consider the Veteran's and other lay statements of record.

2. Finally, readjudicate the appeal, including the reopened claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


